internal_revenue_service number release date index number --------------------------------------- ------------------------------------------------ ----------------------------- --------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------- --------------------------------------------------- telephone number -------------------- refer reply to cc ita plr-152413-09 date date legend taxpayer date a date b date c f year year n dear ------------- ------------------------------------------------------------------------------------------ ----------------------- -------------------------- --------------------------- --------------------------- ------------------ ------- ------- ---------- this ruling responds to a letter dated date submitted on behalf of taxpayer requesting the internal_revenue_service irs to grant an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for taxpayer to file its original form_3115 application_for change in accounting_method for the taxable_year ending date a year_of_change the facts as represented by taxpayer are as follows facts taxpayer is a calendar-year corporation that files its federal_income_tax returns as a real_estate_investment_trust reit taxpayer’s overall_method_of_accounting is an accrual_method plr-152413-09 for the taxable_year ending date a taxpayer timely filed a duplicate of its original form_3115 with the irs national_office as required by section a of revproc_2008_52 2008_2_cb_587 as amplified clarified and modified by revproc_2009_39 2009_38_irb_371 to change its misclassification of depreciable assets placed_in_service during its taxable years year through year however taxpayer did not timely file its federal_income_tax return for the taxable_year ending date a thus the original form_3115 that accompanied the return was not attached to a timely filed federal income return as required by section a of revproc_2008_52 for the taxable_year ending date a taxpayer had obtained an extension until date c to file its federal income return taxpayer completed reviewing and signing its return for the taxable_year ending date a on the evening of date c upon completing and signing the return taxpayer’s tax manager hand carried the return to the f post office when taxpayer checked the u s postal service’s website on the morning of date c the website reflected that the post office at_f closed at n however upon arrival at the f post office well before n the tax manager discovered that the f post office was closed further no other post office was open as a consequence taxpayer’s return was mailed the next day and was untimely filed the u s postal service later informed taxpayer that the f post office changed its hours to close before n as of date b but had not updated its website to reflect this change by date c law and analysis sec_446 of the internal_revenue_code and sec_1_446-1 of the income_tax regulations require a taxpayer to obtain the consent of the commissioner before changing a method_of_accounting for federal_income_tax purposes to obtain the commissioner’s consent sec_1_446-1 generally requires a taxpayer to timely file a form_3115 revproc_2008_52 provides procedures by which a taxpayer may obtain the automatic consent of the commissioner for specified changes in methods_of_accounting under sec_446 section a of revproc_2008_52 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2008_52 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer's timely filed including extensions original federal_income_tax return for the year_of_change and a signed copy of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election plr-152413-09 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301 b i through iii a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the irs ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the irs or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election however the taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested additionally if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief the taxpayer ordinarily will not be considered to have acted reasonably and in good_faith sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by granting the relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money likewise when the tax consequences of more than one taxpayer are affected by the election the government‘s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made plr-152413-09 further the interests of the government are ordinarily prejudiced if the tax_year in which the regulatory election should have been made or any_tax years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 section c provides special rules for accounting_method regulatory elections this section provides in relevant part that the interests of the government are deemed to be prejudiced by granting an extension of time except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the procedure described in sec_1_446-1 requiring the advance written consent of the commissioner or if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 ruling based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly an extension of time is hereby granted taxpayer to file a form_3115 requesting permission to change its method_of_accounting for depreciation for federal_income_tax purposes effective for the taxable_year ending date a the form_3115 that was filed previously by taxpayer will thus now be considered by the irs a copy of this letter should be associated with the form_3115 that accompanied taxpayer’s federal income return filed for the taxable_year ending date a except as specifically set forth above we express no opinion concerning the tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied regarding a whether taxpayer qualifies as a reit under the code or b whether taxpayer’s proposed classification of each item of depreciable_property that is the subject of taxpayer’s form_3115 is proper under revproc_87_56 1987_2_cb_647 further this ruling letter does not grant an extension of time for filing taxpayer’s federal income return for the taxable_year ending date a the ruling contained in this letter is based upon representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an officer of taxpayer these representations are subject_to review by the appropriate director in connection with the examination of taxpayer’s federal tax returns this private_letter_ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent plr-152413-09 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate industry director lmsb sincerely willie e armstrong jr willie e armstrong jr senior technician reviewer branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
